Title: 25th.
From: Adams, John Quincy
To: 


       Dined with my Cousin, and brothers at Mr. White’s; the young Captain was there, a youth, who goes by that title because, he has assumed the man somewhat young. Peggy told me to write some Verses in her Pocket book, and after hesitating between a number of silly ideas, I at length pitch’d upon these, which are full silly enough.
       
        Ah what avails it, to invoke the Muse,
        To sing your praises as the Poets use,
        Since t’would exhaust the richest flow of Verse,
        One in a thousand Beauties to rehearse.
       
       If it is but insipid flattery, it is no more than what every young Lady expects from Gentlemen; and what few of the Gentlemen refuse them.
       My Cousin went with the Ladies to spend the Evening at Major Bartlett’s. My brothers and I return’d home.
      